DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of hybrid dental implant in the reply filed on October 25, 2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the prosthetic tooth abutment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  The abstract has 165 words, there is a 150-word limit.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 11 is objected to because of the following informalities:  the term “on” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 and claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 7 and claim 9, the phrase “semi-finished state” is used and is being interpreted as indefinite.  The applicant is claiming an intermediate product by using the term “semi-finished state”.  The applicant is not claiming the method of making, but the final product and therefore, the limitation is unclear.  For examination purposes, the limitations directed towards the “semi-finished state” are being interpreted as functional limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, and 14-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Benhamou (U.S. Patent No. 20040234925 A1).
Regarding claim 1, Benhamou teaches (Fig. 4) a dental implant comprising: an anchoring element (2) made of a ceramic material, having a blind hole extending into said anchoring element (2), wherein an inner wall surface of the anchoring element (2) bounds the blind hole, an insert element (1) comprising an insert element body (1) made of a titanium-based material, wherein the insert element (1) is at least partially received in the blind hole with a gap space between the insert element body (1) and the inner wall surface of the anchoring element (2) in the blind hole, and a solder joint layer (3) of glass solder material that is disposed in the gap space, by which the insert element (1) is joined with the anchoring element (2).  Benhamou further teaches wherein the insert element (1) has an axial length greater than an axial depth of the blind hole, a protruding portion of the insert element (1) protrudes out of the blind hole outwardly beyond the end face of the anchoring element. 
With regard the statement of intended use and other functional statements (e.g. excess portion of the glass solder limitation), they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 2, 3, and 4, they are drawn to the insert element further including lateral spacer members, which protrude laterally outwardly from a lateral surface of the insert element body, and which define and maintain the gap space between the insert element body and the inner wall surface of the anchoring element in the blind hole which is optional in claim 1 which all claims depend from.
Regarding claim 6, Benhamou teaches (Fig. 4) wherein the insert element (1) has an axial length greater than an axial depth of the blind hole, a protruding portion of the insert element (1) protrudes out of the blind hole outwardly beyond the end face of the anchoring element, and an excess portion of the glass solder material protrudes from the solder joint layer (3) out of the gap space and adjoins at least partially onto the protruding portion of the insert element (1) and the end face of the anchoring element.  
Regarding claim 7, it is rejected under 35 U.S.C. 112(b) (as seen above) because the term “semi-finished state” is unclear.  Regarding claim 7, in view of claim 6, the implant is in a semi-finished state when the core and external portion are fixed together, but before the adhesive is fully set. 
Regarding claim 8, Benhamou teaches (Fig. 4) wherein the insert element (1) has an axial length greater than an axial depth of the blind hole, a protruding portion of the insert element (1) protrudes out of the blind hole outwardly beyond the end face of the anchoring element, and an excess portion of the glass solder material protrudes from the solder joint layer (3) out of the gap space and adjoins at least partially onto the protruding portion of the insert element (1) and the end face of the anchoring element.  
Regarding claim 9, it is rejected under 35 U.S.C. 112(b) (as seen above) because the term “semi-finished state” is unclear.  Regarding claim 9, in view of claim 8, the implant is in a semi-finished state when the core and external portion are fixed together, but before the adhesive is fully set. 
Regarding claim 14, Benhamou teaches (Fig. 4) wherein the dental insert (1)  is in a semi-finished state, in which the insert element (1) is a solid body of titanium-based material without any hole therein extending coaxially with an axis of the blind hole of the anchoring element.
Regarding claim 15, Benhamou teaches wherein the gap space has a width of at most 0.5 mm (paragraph [0011]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Benhamou in view of Hug et al. (U.S. Patent No. 20080233538 A1).
Regarding claim 5, Benhamou disclose the invention substantially as claimed in claim 2.  Benhamou are silent regarding wherein the insert element further comprises at least one terminal spacer member, which protrudes from a terminal end of the insert element body in the blind hole, and which defines and maintains an end gap between the terminal end of the insert element and the blind end wall of the anchoring element bounding a blind end of the blind hole, and wherein the solder joint layer of the glass solder material further extends into the end gap.
In the same field of endeavor, Hug et al. teaches (Fig. 2) wherein the insert element (2) further comprises at least one terminal spacer member (15), which protrudes from a terminal end (13) of the insert element body (2) in the blind hole, and which defines and maintains an end gap between the terminal end of the insert element (2) and the blind end wall of the anchoring element (4) bounding a blind end of the blind hole, and wherein the solder joint layer of the glass solder material further extends into the end gap.
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Benhamou to incorporate the teachings of Hug et al. to provide the insert element (2) further comprises at least one terminal spacer member (15), which protrudes from a terminal end (13) of the insert element body (2) in the blind hole, and which defines and maintains an end gap between the terminal end of the insert element (2) and the blind end wall of the anchoring element (4) bounding a blind end of the blind hole, and wherein the solder joint layer of the glass solder material further extends into the end gap for the purpose of creating a gap space allowing for the flow of the bonding material. 
Claims 10-12 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Benhamou in view of Mitrovic et al. (Foreign Patent DE102011015299 A1).
Regarding claim 10, Benhamou discloses the invention substantially as claimed in claim 1.  Benhamou is silent regarding a further processing of the dental implant by removing the protruding portion of the insert element and the excess portion of the glass solder to form the dental implant in a finished state characterized by a flat planar surface of the insert element, the glass solder material of the solder joint layer and the end face of the anchoring element without any shrinkage void of the glass solder material retracting from the flat planar surface into the gap space.   
In the same field of endeavor, Mitrovic further teaches a further processing of the dental implant by removing the protruding portion of the insert element (2) and the excess portion of the glass solder to form the dental implant in a finished state characterized by a flat planar surface of the insert element (2), the glass solder material of the solder joint layer and the end face of the anchoring element (1) without any shrinkage void of the glass solder material retracting from the flat planar surface into the gap space. 
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Benhamou to incorporate the teachings of Mitrovic to provide a further processing of the dental implant by removing the protruding portion of the insert element (2) and the excess portion of the glass solder to form the dental implant in a finished state characterized by a flat planar surface of the insert element (2), the glass solder material of the solder joint layer and the end face of the anchoring element (1) without any shrinkage void of the glass solder material retracting from the flat planar surface into the gap space for the purpose of allowing an abutment to be screwed into the receptacle and to serve as a stop that limits the insertion of the receptacle towards the occlusal end of the anchoring element (translated Specifications [0002]). 
Regarding claim 11, Benhamou disclose the invention substantially as claimed in claim 1.  Benhamou is silent regarding the ceramic material that is ceramic based on zirconium oxide.
In the same field of endeavor, Mitrovic teaches wherein the ceramic material is a ceramic based on zirconium oxide (translated Specification paragraph [0007]).
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Benhamou to incorporate the teachers of Mitrovic to provide a ceramic material that is a ceramic based on zirconium oxide for the purpose of matching the natural tooth color and being more aesthetically pleasing if the gum line should recede (translated Specifications [0004]).
Regarding claim 12, Benhamou disclose the invention substantially as claimed in claim 1.  Benhamou is silent regarding the insert element has therein an internally threaded receiver hole extending coaxially with an axis of the blind hole of the anchoring element. 
In the same field of endeavor, Mitrovic teaches wherein the insert element has therein an internally threaded receiver hole extending coaxially with an axis of the blind hole of the anchoring element (translated Specification paragraph [0008].
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Benhamou to incorporate the teachings of Mitrovic to provide an insert element (2) that has an internally threaded receiver hole extending coaxially with an axis of the blind hole of the anchoring element for the purpose of attaching an abutment via a screw (translated Specification paragraph [0022]).
Regarding claim 16, Mitrovic and Benhamou disclose the invention substantially as claimed in claim 1.  Mitrovic further teaches wherein the insert element (2) further comprised an outer coating of a ceramic primer.
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Mitrovic to provide the insert element (2) further comprised an outer coating of a ceramic primer for the purpose of preventing wear and tear of the materials (translated Specifications [0005]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Benhamou in view of Jang (U.S. Patent No. 20180014917 A1).
Regarding claim 13, Benhamou disclose the invention substantially as claimed in claim 12.  Benhamou are silent regarding a prosthetic tooth abutment threaded into the receiver hole. 
In the same field of endeavor, Jang teaches (Fig. 1) a prosthetic tooth abutment (2) threaded into a receiver hole.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Benhamou to incorporate the teachings of Jang to provide a prosthetic tooth abutment (2) threaded into the receiver hole for the purpose of serving as a bridge between the crown and the fixture (paragraph [0008]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mitrovic in view of Gallicchio (WO2013072857).
Regarding claim 22, Mitrovic teaches (Fig. 2 and Fig. 3) an anchoring element (1) made of a ceramic material, having a blind hole (3) extending into said anchoring element (1) from an end face of said anchoring element (1), wherein an inner wall surface of the anchoring element (1) bounds the blind hole (3).  Mitrovic also teaches a glass solder suspension in an amount greater than a volume of the gap space so that when the glass solder suspension and the insert element (2) are introduced into the blind hole (3) then an excess portion of the glass solder suspension is displaced out of the blind hole and adjoins at least partially onto the protruding portion of the insert element (2) and the end face of the anchoring element (1).
Mitrovic is silent regarding an insert element comprising an insert element body made of a titanium-based material, and lateral spacer members that protrude laterally outwardly from a lateral surface of the insert element body, wherein the insert element has an axial length greater than the axial depth of the blind hole, and wherein the insert element is configured and dimensioned to be inserted into the blind hole of the anchoring element.
In the same field of endeavor, Gallicchio teaches (Fig. 8) an insert element (12) comprising an insert element body made of a titanium-based material, and lateral surface members (18) that protrude laterally outwardly from a lateral surface of the insert element body, wherein the insert element is configured and dimensioned to be inserted into the blind hole of the anchoring element whereby the lateral spacer members define and maintain a gap between the insert element body and the inner wall surface of the anchoring element in the blind hole and whereby a protruding portion of the insert element protrudes out of the blind hole outwardly beyond the end face of the anchoring element.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mitrovic to incorporate the teachings of Gallicchio to provide an insert element (12) comprising of an insert element body made of a titanium-based material and lateral spacer members (18) that protrude laterally outwardly from a lateral surface of the insert element body for the purpose of stabilizing the insert element inside the anchoring element and aligning it with the longitudinal axis (pg. 6 lines 7-8).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME K WILKINSON whose telephone number is (571)272-8543. The examiner can normally be reached Monday-Friday, 8 A.M. - 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.W./Examiner, Art Unit 3772                
/YOGESH P PATEL/Primary Examiner, Art Unit 3772